COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Governor Greg Abbott in his official capacity as the Governor
                            of Texas v. County of Fort Bend, Texas

Appellate case number:      01-21-00453-CV

Trial court case number:    21-DCV-286148

Trial court:                434th District Court

              It is anticipated that this case will be set for submission on April 27, 2022.
In connection with the planned docketing of the case for submission, the parties are
ordered to provide the following information within 14 days of this Order, meaning no
later than April 12, to the extent each party is listed as being subject to the requests
below.

      (1)    Appellant only: Appellant argues that “GA-38 is a valid exercise of the
Governor’s authority under the Disaster Act,” the Governor has immunity, the county
does not have standing, and district courts lack statutory authority to enjoin the Governor.

       Identify all cases in which any of these same claims are currently being argued to
Texas courts, and provide the status of each case. Of particular interest is whether another
court has ruled or will be ruling imminently on these claims.

      (2)     Appellant and Appellee: The appellate courts have an obligation to
consider their appellate jurisdiction.

       The Governor cites as the basis for his authority the Disaster Act. Given the
current status of COVID infections and hospitalizations and the current status of “mask
mandates,” provide legal argument and authority whether the issues being appealed are
moot, leaving this Court without subject-matter jurisdiction.
       (3)    Appellant and Appellee: When the briefs were filed, both parties
requested oral argument.

      Confirm whether oral argument is still desired.

      It is so ORDERED.


Judge’s signature: __/s/_Sarah Beth Landau_________________________________
                    Acting individually      Acting for the Court

Date: March 29, 2022__________